***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   STATE OF CONNECTICUT v. YOON CHUL SHIN
                 (AC 40385)
                        Keller, Bright and Beach, Js.

                                   Syllabus

Convicted of the crimes of interfering with an officer and disorderly conduct,
    the defendant appealed to this court, claiming, inter alia, that the evi-
    dence was insufficient to support his conviction. Police officers, who
    had been providing security at an event for Jewish athletes, were alerted
    that the defendant was driving across the country to various synagogues,
    and had posted a video on the Internet in which he stated that he was
    in the process of desecrating Jewish temples and was on a mission to
    rid the planet of Jewish people. When the police observed the defendant’s
    parked car across the street from a Jewish temple, they approached
    and asked him for his driver’s license and vehicle registration, which
    the defendant refused to provide. The police observed metal devices
    with wire attached to them inside the car, which the defendant told
    them he used to desecrate the temples. After the defendant refused the
    officers’ requests to step out of his car, the police extricated him from
    the car and attempted to place him in a police vehicle. The defendant
    resisted the officers’ efforts to place him in the police vehicle and
    screamed anti-Semitic comments loud enough to be heard by a crowd
    of bystanders nearby. Police officers who had watched the defendant’s
    Internet video testified at trial about its contents. The trial court also
    declined, for lack of relevance, the defendant’s request to issue a sub-
    poena to a rabbi from out of state whom the defendant claimed would
    testify that he had a cordial visit with the defendant and that the defen-
    dant was doing no harm while traveling around the country. Held:
1. The defendant’s claim that his arrest and seizure by the police were illegal
    was unavailing; even if the defendant’s arrest were illegal, it could not
    serve as the basis for overturning his conviction, as the defendant did
    not argue that evidence was obtained or used against him at trial as a
    result of his purported illegal arrest, and his claim that certain evidence
    that the police seized from his car was invalid could not be reviewed,
    as it was raised for the first time in his reply brief, the defendant never
    moved to suppress the evidence, and the trial court did not make any
    factual findings or legal conclusions regarding whether any evidence
    was illegally seized.
2. The defendant could not prevail on his claim that the evidence was
    insufficient to support his conviction because the police officers’ testi-
    mony was fabricated; the jury was free to credit or discredit the testi-
    mony of the officers, it heard testimony from the defendant that the
    police officers’ testimony was false, and it was free to weigh the conflict-
    ing testimony and to assess the credibility of the various witnesses, and
    there was a reasonable view of the evidence that supported the jury’s
    guilty verdict.
3. This court declined to review the defendant’s unpreserved claim that the
    trial court improperly admitted testimony from police officers about
    statements the defendant had made in an Internet video that he had
    posted; the trial court made clear to the parties that it was not going
    to make any ruling in advance of the officers’ testimony and that it
    would, instead, consider any objections as they were raised during the
    presentation of the evidence, the defendant did not object to any of the
    state’s questions or move to strike any testimony, he did not argue
    that the officers’ testimony should be excluded or stricken but, rather,
    claimed that other videos should have been admitted to mitigate the
    prejudicial effects of the officers’ testimony, and, therefore, the defen-
    dant failed to secure from the court a finalized, specific ruling as to any
    of the testimony elicited at trial.
4. The trial court did not abuse its discretion when it denied the defendant’s
    request to excuse a prospective juror for cause during voir dire; the
    prospective juror repeatedly stated that she was able to serve as an
    impartial juror, and nowhere in the record was there an indication
    that she could not judge the defendant impartially, nor was there any
    indication in the record that her demeanor, which the court was able
    to observe, suggested that she could not be a fair and impartial juror.
5. The defendant could not prevail on his unpreserved claim that the trial
    court violated his state constitutional right to compulsory process when
    it denied his request to issue a subpoena to a rabbi from out of state;
    it was apparent that the testimony the defendant sought to illicit from
    the rabbi was irrelevant and inadmissible, as testimony regarding one
    peaceful interaction that the rabbi had with the defendant or that the
    defendant was not doing any harm on his spiritual journey was not
    relevant to the charges for which the defendant was on trial.
6. The defendant’s claim that the trial court improperly found him incompe-
    tent to stand trial before it later determined that he was competent to
    stand trial was not reviewable, the defendant having failed to brief the
    claim adequately; the defendant’s brief contained no analysis as to how
    the court made the initial determination that he was incompetent to
    stand trial, and the defendant did not analyze the evidence of competency
    or attempt to undermine the court’s finding by reference to relevant law.
7. The defendant’s claim that the trial court violated his constitutional right
    to travel when it imposed as a term of his conditional discharge a special
    condition that he stay out of Connecticut was dismissed as moot, as
    that condition had expired prior to the resolution of the defendant’s
    appeal; moreover, the defendant’s assertion that his claim was not moot
    because it fell within the collateral consequences exception to the moot-
    ness doctrine was unavailing, as he only generally asserted that his
    sentencing would have lasting consequences and did not demonstrate
    how an expired restriction on his ability to enter the state would create
    a reasonable possibility that prejudicial collateral consequences will
    occur, and the defendant’s claim that the condition banning him from
    the state has led to adverse employment consequences because he has
    been denied employment after failing background checks was mere
    conjecture, as he failed to allege or to demonstrate that the condition
    led to his adverse employment consequences.
           Argued April 10—officially released October 1, 2019

                             Procedural History

  Substitute information charging the defendant with
three counts of the crime of interfering with an officer
and with the crime of disorderly conduct, brought to
the Superior Court in the judicial district of Stamford-
Norwalk, geographical area number one, and tried to
the jury before Blawie, J.; verdict and judgment of
guilty, from which the defendant appealed to this court.
Appeal dismissed in part; affirmed.
  Yoon Chul Shin, self-represented, the appellant
(defendant).
   Sarah Hanna, assistant state’s attorney, with whom,
on the brief, were Richard J. Colangelo, Jr., state’s
attorney, and Daniel E. Cummings, deputy assistant
state’s attorney, for the appellee (state).
                          Opinion

   KELLER, J. The self-represented defendant, Yoon
Chul Shin, appeals from the judgment of conviction,
rendered by the trial court following a jury trial, of
three counts of interfering with an officer in violation of
General Statutes § 53a-167a and one count of disorderly
conduct in violation of General Statutes § 53a-182. On
appeal, the defendant raises a plethora of claims. Pri-
marily, he claims that (1) he was illegally seized by the
police because he was arrested without probable cause
or an arrest warrant; (2) the evidence was insufficient
to find him guilty of any of the crimes with which he
was charged because testimony elicited from police
officers at trial was fabricated; (3) the court improperly
admitted testimony from police officers about state-
ments the defendant made in a video he posted on the
Internet; (4) the court abused its discretion in denying
his request to excuse a prospective juror for cause
during voir dire; (5) the court violated his constitutional
right to compulsory process by declining to issue a
subpoena; (6) the court improperly found him incompe-
tent to stand trial but restorable before later determin-
ing that he was competent;1 and (7) the court improperly
imposed on him as part of his conditional discharge a
special condition that he stay out of the state of Con-
necticut.2 We dismiss the last claim as moot and, with
respect to the remaining claims, affirm the judgment
of the trial court.
   On the basis of the evidence adduced at trial, the
jury reasonably could have found the following facts.
In August, 2016, the Maccabi Games, an athletic event
for Jewish athletes, were held over a span of four days
at West Hill High School (school) in Stamford. On
August 10, 2016, the Stamford Police Department
(department) received from the Stamford Jewish Com-
munity Center’s internal security staff a memorandum
alerting it that a suspicious individual from California,
later identified as the defendant, was driving a blue
Toyota Celica covered in white painted writing across
the country to various synagogues and that he may be
seen around the school during the Maccabi Games.
Upon receipt of the memorandum, the department for-
warded it to the Federal Bureau of Investigation’s (FBI)
joint terrorism task force, which, in turn, sent an email
to the department stating that it had opened an investi-
gation of the defendant in Cincinnati, Ohio, and that it
found a video posted on the Internet by the defendant
in which he stated that he was in the process of dese-
crating Jewish temples and that he was ‘‘on a mission
to rid the Jew . . . of the planet.’’ This information was
disseminated to the Stamford police officers assigned
to provide security at the Maccabi Games on August
11, 2016.
 On the morning of August 11, 2016, Officer Michael
Montero alerted other officers via radio that he had
seen the defendant’s vehicle passing the school and
continuing north on Roxbury Road. After receiving the
radio call, Lieutenant Christopher Baker and Sergeant
Steven Perrotta drove north on Roxbury Road, where
they eventually observed the defendant’s parked vehicle
blocking a residential driveway directly across from
Temple Beth El, a Jewish temple. Lieutenant Baker and
Sergeant Perrotta turned on their vehicle’s overhead
lights and pulled behind the defendant’s vehicle. When
Lieutenant Baker approached the defendant’s vehicle,
he noticed that the rear window was covered in tin foil,
making it impossible to see who or what was in the
vehicle. When Lieutenant Baker asked the defendant
for his driver’s license and vehicle registration, the
defendant did not comply with his request. The defen-
dant also was agitated and repeatedly stated that he
was only praying and that the police had no right to
stop him. Lieutenant Baker observed on the dashboard
of the defendant’s car two pyramid shaped metal
devices, one of which had 12 gauge wire sticking out
of it. When Lieutenant Baker asked about the objects,
the defendant stated that they were what he used to
desecrate the temples.
   Lieutenant Baker subsequently asked the defendant
several times to turn off his vehicle’s motor, but he
refused. Sergeant Perrotta then reached into the vehicle
and shut it off. Lieutenant Baker on several occasions
ordered the defendant out of his vehicle, but he repeat-
edly refused. Due to the defendant’s noncompliance,
Lieutenant Baker opened the defendant’s door and
extricated him from the vehicle. Sergeant Felix Marti-
nez, who had arrived to assist Lieutenant Baker and
Sergeant Perrotta, attempted to escort the defendant
to the back of his police vehicle. As he was being placed
in the back of the police vehicle, the defendant was
screaming anti-Semitic comments loud enough to be
overheard by a group of civilians who had gathered
near the scene. Sergeant Martinez and Sergeant Perrotta
attempted to place the defendant in the police car, but
the defendant braced himself against the vehicle to
prevent himself from being placed into the car. Eventu-
ally, Sergeant Martinez and Sergeant Perrotta were able
to physically push the defendant into the police car.
  On the basis of the information provided by the FBI,
the video made by the defendant, the defendant’s behav-
ior while interacting with the police officers, and the
pyramids on the dashboard of the defendant’s car, Lieu-
tenant Baker requested the presence of a bomb sniffing
dog to ensure that the defendant’s car did not contain
any explosives. Upon arrival, the bomb sniffing dog
indicated that explosives were either present or had
been present.3 Accordingly, a safety perimeter around
the defendant’s vehicle was established while it was
being searched. As a precaution, children who had been
playing outside at a nearby school were evacuated from
the area. While the defendant’s vehicle was being
searched for explosives, the defendant was twice taken
out of Sergeant Martinez’ police car so that Sergeant
Erin Trew could question him about the pyramid
devices on his dashboard. During his second conversa-
tion with Sergeant Trew, the defendant again began to
scream obscenities and anti-Semitic comments audible
to a crowd of bystanders. The defendant then was put
in handcuffs and placed under arrest. When Sergeant
Martinez again tried to place the defendant back in his
police vehicle, the defendant began yelling and scream-
ing while he resisted attempts to be placed in the vehi-
cle. Due to the defendant’s resistance, Sergeant Trew
needed to go to the other side of the vehicle and pull
the defendant into the car. The defendant was thereafter
transported to the police station.
   The defendant originally was charged with breach of
the peace in the second degree in violation of General
Statutes § 53a-181 and inciting injury to persons or prop-
erty in violation of General Statutes § 53a-179a. [See
file] In a substitute information filed before trial, the
defendant was charged with three counts of interfering
with an officer in violation of § 53a-167a4 and one count
of disorderly conduct in violation of § 53a-182.5
   After a jury trial, in which the defendant elected to
represent himself,6 the defendant was found guilty on
all counts. The court rendered a judgment of conviction
in accordance with the jury’s verdict and imposed a
total effective sentence of three years of incarceration,
execution suspended after seven months, with two
years of conditional discharge.7 This appeal followed.
Additional facts will be set forth as necessary.
                              I
   The defendant first claims that he was illegally seized
by the police because he was arrested without probable
cause or an arrest warrant. The state argues that, even
if the defendant’s arrest was illegal, it cannot serve as
the basis to overturn the defendant’s conviction. We
agree with the state.
   Our Supreme Court has stated that ‘‘[t]he relationship
between an illegal arrest and a subsequent prosecution
under federal constitutional law is well settled. In an
unbroken line of cases dating back to 1886, the federal
rule has been that an illegal arrest will not bar a subse-
quent prosecution or void a resulting conviction.’’
(Internal quotation marks omitted.) State v. Bagnaschi,
180 Conn. App. 835, 857, 184 A.3d 1234, cert. denied,
329 Conn. 912, 186 A.3d 1170 (2018). ‘‘[E]ven when an
arrest is made without probable cause, a subsequent
conviction is not void if no evidence was obtained as
the result of the illegal arrest.’’ State v. Silano, 96 Conn.
App. 341, 344, 900 A.2d 540, cert. denied, 280 Conn. 911,
908 A.2d 542 (2006).
  In the present case, the defendant does not argue in
his principal appellate brief that evidence was obtained
or used against him at trial as a result of his purported
illegal arrest. Rather, his argument merely centers on
the assertion that he was illegally seized. As a result,
even if his arrest was illegal, it cannot serve as the basis
for overturning his conviction. Therefore, the defen-
dant’s claim fails.
   Moreover, the defendant in his reply brief claims for
the first time that photographs of his vehicle and the
pyramids on his dashboard, police officer testimony
adduced at trial, and police reports are ‘‘invalid’’ due
to his illegal seizure. It is, however, a ‘‘well established
principle that arguments cannot be raised for the first
time in a reply brief.’’ (Internal quotation marks omit-
ted.) State v. Myers, 178 Conn. App. 102, 106, 174 A.3d
197 (2017). Furthermore, the defendant never moved
to suppress this evidence. Accordingly, the record is
inadequate for appellate review because the court did
not make any factual findings or legal conclusions
regarding whether any evidence was illegally seized.8
See, e.g, State v. Collins, 124 Conn. App. 249, 256–57,
5 A.3d 492 (record inadequate for review where defen-
dant failed to file motion to suppress and no evidentiary
hearing held), cert. denied, 299 Conn. 906, 10 A.3d 523
(2010); State v. Necaise, 97 Conn. App. 214, 220, 904
A.2d 245 (declining to review claim regarding out-of-
court identification due to inadequate record where
defendant failed to file motion to suppress and to object
at trial, and no evidentiary hearing held), cert. denied,
280 Conn. 942, 912 A.2d 478 (2006).
                             II
  The defendant next argues that the evidence was
insufficient to find him guilty of the offenses with which
he was charged because the police officers’ testimony
adduced at trial was fabricated.9 We disagree.
  We begin by briefly setting forth the standard of
review for claims of evidentiary insufficiency in a crimi-
nal appeal. ‘‘In reviewing the sufficiency of the evidence
to support a criminal conviction we apply a two-part
test. First, we construe the evidence in the light most
favorable to sustaining the verdict. Second, we deter-
mine whether upon the facts so construed and the infer-
ences reasonably drawn therefrom the [finder of fact]
reasonably could have concluded that the cumulative
force of the evidence established guilt beyond a reason-
able doubt. . . .
   ‘‘We note that the [finder of fact] must find every
element proven beyond a reasonable doubt in order to
find the defendant guilty of the charged offense, [but]
each of the basic and inferred facts underlying those
conclusions need not be proved beyond a reasonable
doubt. . . . If it is reasonable and logical for the [finder
of fact] to conclude that a basic fact or an inferred fact
is true, the [finder of fact] is permitted to consider the
fact proven and may consider it in combination with
other proven facts in determining whether the cumula-
tive effect of all the evidence proves the defendant
guilty of all the elements of the crime charged beyond
a reasonable doubt. . . .
  ‘‘In evaluating evidence, the [finder] of fact is not
required to accept as dispositive those inferences that
are consistent with the defendant’s innocence. . . .
The [finder of fact] may draw whatever inferences from
the evidence or facts established by the evidence it
deems to be reasonable and logical. . . .
   ‘‘On appeal, we do not ask whether there is a reason-
able view of the evidence that would support a reason-
able hypothesis of innocence. We ask, instead, whether
there is a reasonable view of the evidence that supports
the [finder of fact’s] verdict of guilty.’’ (Internal quota-
tion marks omitted.) State v. Dojnia, 190 Conn. App.
353, 371–72, 210 A.3d 586 (2019).
   In the present case, the defendant essentially asks
us to assess the credibility of the witnesses who testified
at trial. It is well settled, however, that ‘‘[a reviewing
court] cannot retry the facts or pass upon the credibility
of the witnesses.’’ (Internal quotation marks omitted.)
Frauenglass & Associates, LLC v. Enagbare, 149 Conn.
App. 103, 114, 88 A.3d 1246, cert. denied, 314 Conn. 927,
101 A.3d 273 (2014). ‘‘[W]e must defer to the finder of
fact’s evaluation of the credibility of the witnesses that
is based on its invaluable firsthand observation of their
conduct, demeanor and attitude. . . . [The fact finder]
is free to juxtapose conflicting versions of events and
determine which is more credible. . . . It is the [fact
finder’s] exclusive province to weigh the conflicting
evidence and to determine the credibility of witnesses.
. . . The [fact finder] can . . . decide what—all, none,
or some—of a witness’ testimony to accept or reject.’’
(Citation omitted; internal quotation marks omitted.)
State v. Colon, 117 Conn. App. 150, 154, 978 A.2d 99
(2009). ‘‘Because it is the sole province of the trier of
fact to assess the credibility of witnesses, it is not our
role to second-guess such credibility determinations.’’
(Internal quotation marks omitted.) State v. Carlos C.,
165 Conn. App. 195, 200, 138 A.3d 1090, cert. denied,
322 Conn. 906, 140 A.3d 977 (2016).
   In the present matter, the jury as the finder of fact
was free to credit or discredit the testimony of the
police officers. Moreover, the jury heard testimony from
the defendant that the police officers’ testimony was
false. Accordingly, the jury was free to weigh the con-
flicting testimony and assess the credibility of the vari-
ous witnesses. Thus, after construing the evidence in
the light most favorable to sustaining the verdict, we
conclude that there is a reasonable view of the evidence
that supports the jury’s verdict of guilty. Therefore, we
reject the defendant’s claim.
                            III
  The defendant next claims that the court improperly
admitted testimony from police officers about state-
ments made in an Internet video posted by the defen-
dant, of which the officers were made aware by the
FBI, before their interaction with him on August 11,
2016. In that video, the defendant made derogatory
remarks about Jewish people and discussed desecrating
Jewish temples. Specifically, the defendant argues that
the testimony was irrelevant and unduly prejudicial.
Because the defendant failed to preserve his evidentiary
claim, we decline to review it.
  The following additional facts are relevant to the
defendant’s claim. On February 23, 2017, the state indi-
cated to the court that it intended to offer into evidence
as many as two videos that the defendant made and
posted on the Internet in which he made derogatory
remarks about Jewish people and discussed desecrating
Jewish temples. The defendant argued that the videos
were irrelevant, to which the court responded that it
was not inclined to make an advance ruling on the
admissibility of the videos. On February 27, 2017, the
state indicated to the court, for the sake of judicial
economy and to reduce the prejudicial effects of the
video,10 that it instead intended to offer the testimony
of the police officers who, before encountering the
defendant, viewed the video or had been made aware
of the comments made in the video via the circulated
memorandum, and how those comments affected their
subsequent actions.11 In light of the state’s position, the
court stated that it would consider objections to the
testimony at trial on a question by question basis.
   On the first day of trial, the defendant asked the court
about the state’s use of the video at trial. The court
reiterated that the state did not intend to offer the video
and that it instead would elicit testimony from its wit-
nesses about the contents of the video. In response,
the defendant argued that the testimony was irrelevant,
immaterial, prejudicial and inflammatory. Further, he
stated that he did not have a ‘‘problem with [the state]
presenting the video,’’ but that he wanted to introduce
other videos that he posted on the Internet to clarify
what he meant by desecrating Jewish temples. The
court again reminded the defendant that the state was
not offering the videos and that it was not going to
make any evidentiary rulings in advance. Moreover,
the court explained to the defendant that he would be
permitted to testify about what he meant in the videos
if he wanted to do so.
  During the state’s case-in-chief, Lieutenant Baker,
Sergeant Perrotta, Sergeant Martinez, and Sergeant
Trew all testified about their knowledge of the content
of the defendant’s video, which had been made prior
to their encounters with him on August 11, 2016. The
defendant failed to object to any of the state’s questions
and did not move to strike any testimony.12 Following
this testimony, the defendant, in a colloquy with the
court, again argued that the testimony was irrelevant
and prejudicial and that, as a result, he should be able
to offer other Internet videos that would purportedly
clarify his comments from the video about which the
police officers testified. The defendant, however, did
not move to strike any of the elicited testimony.
   ‘‘[T]he standard for the preservation of a claim alleg-
ing an improper evidentiary ruling at trial is well settled.
This court is not bound to consider claims of law not
made at the trial. . . . In order to preserve an eviden-
tiary ruling for review, trial counsel must object prop-
erly. . . . In objecting to evidence, counsel must prop-
erly articulate the basis of the objection so as to apprise
the trial court of the precise nature of the objection
and its real purpose, in order to form an adequate basis
for a reviewable ruling. . . . Once counsel states the
authority and ground of [the] objection, any appeal will
be limited to the ground asserted. . . .
  ‘‘These requirements are not simply formalities. They
serve to alert the trial court to potential error while
there is still time for the court to act. . . . Assigning
error to a court’s evidentiary rulings on the basis of
objections never raised at trial unfairly subjects the
court and the opposing party to trial by ambush.’’ (Inter-
nal quotation marks omitted.) State v. Jorge P., 308
Conn. 740, 753, 66 A.3d 869 (2013).
  This court has recognized that ‘‘where the court’s
evidentiary ruling is preliminary and not final, it is
incumbent on the defendant to seek a definitive ruling
[when the evidence is offered at trial] in order to fully
comply with the requirements of our court rules of
practice for preserving his claim of error . . . .’’ (Inter-
nal quotation marks omitted.) State v. Patel, 186 Conn.
App., 814, 844, 201 A.3d 459, cert. denied, 331 Conn.
906, 203 A.3d 569 (2019), quoting State v. Johnson, 214
Conn. 161, 170, 571 A.2d 79 (1990); see also State v.
Ramos, 36 Conn. App. 831, 837, 661 A.2d 606, 610
(declining to review evidentiary claim where defen-
dant’s objection premature and never renewed), cert.
denied, 235 Conn. 902, 665 A.2d 905 (1995).
   As previously discussed, the court made clear to the
parties that it was not going to make any ruling in
advance of the officers’ testimony and that it would
instead consider any objections as they were raised
during the presentation of evidence. Throughout the
testimony, the defendant did not object to any of the
state’s questions or move to strike any testimony. At
trial, the defendant argued that the testimony was irrele-
vant, but only in support of his argument that he then
should be able to introduce evidence to demonstrate
that he had previous peaceful interactions at Jewish
temples. In other words, the defendant was not arguing
that the testimony should be excluded or stricken from
the record, but rather he was arguing that other videos
should have been admitted to mitigate the prejudicial
effects of the officers’ testimony. As a result, the defen-
dant failed to secure from the court a finalized, specific
ruling as to any of the testimony elicited at trial. Accord-
ingly, we decline to review the defendant’s eviden-
tiary claim.13
                            IV
   The defendant next appears to claim that the court
abused its discretion in denying his request to excuse
a juror for cause. We disagree.
   The following additional facts are relevant to the
defendant’s claim. On the second day of jury selection,
the parties interviewed D14 as a potential juror. During
voir dire, D stated that she was on the board of her
child’s Montessori school and that she made several
films promoting the school. The defendant then asked
D if she could be an impartial juror even if she heard
derogatory remarks about Montessori schools, to which
D replied that she could. When the state asked a similar
question, she reiterated that she believed that she could
be fair and impartial.15 The defendant, having used all
of his preemptory challenges, then moved to excuse D
for cause, arguing that he had posted several videos
online in which he discussed ‘‘the corruption in some
of these Montessori schools,’’ and that, given her ties
to a Montessori school, she could not be an impartial
juror. The court denied the defendant’s challenge and
made D a full juror, stating that the defendant was not
on trial for having made verbal attacks on Montes-
sori schools.
   We begin with the standard of review and relevant
principles of law. ‘‘The constitutional standard of fair-
ness requires that a defendant have a panel of impartial,
indifferent jurors. . . . [T]he enactment of article first,
§ 19, of the Connecticut constitution, as amended,
reflects the abiding belief of our citizenry that an impar-
tial and fairly chosen jury is the cornerstone of our
criminal justice system. . . . We have held that if a
potential juror has such a fixed and settled opinion in
a case that he cannot judge impartially the guilt of
the defendant, he should not be selected to sit on the
panel. . . .
   ‘‘The trial court is vested with wide discretion in
determining the competency of jurors to serve, and that
judgment will not be disturbed absent a showing of an
abuse of discretion. . . . On appeal, the defendant
bears the burden of showing that the rulings of the trial
court resulted in a jury that could not judge his guilt
impartially. . . . Accordingly, we review the defen-
dant’s claim for an abuse of discretion.’’ (Citation omit-
ted; internal quotation marks omitted.) State v. Erick
L., 168 Conn. App. 386, 417, 147 A.3d 1053, cert. denied,
324 Conn. 901, 151 A.3d 1287 (2016).
  As previously discussed, D repeatedly stated during
voir dire that she was able to serve as an impartial
juror. Nowhere in the record is there an indication that
D would demonstrate such a fixed and settled opinion
in the case that she could not judge the defendant impar-
tially. Moreover, the court was able to observe D’s
demeanor in deciding whether to excuse her for cause,
and there is no indication in the record that her
demeanor suggested that she could not be a fair and
impartial juror. See State v. Tucker, 226 Conn. 618, 636,
629 A.2d 1067 (1993) (‘‘[d]emeanor plays an important
part in the determination of a juror’s impartiality’’).
Given the court’s broad discretion in deciding whether
to excuse a juror for cause, we do not conclude in this
instance that it abused its discretion. See id. (assessing
potential juror’s impartiality is ‘‘particularly within the
province of the trial judge and the trial judge has broad
discretion in deciding whether to excuse a juror for
cause’’ [internal quotation marks omitted]).16
                            V
   Additionally, the defendant claims that the trial court
violated his right to compulsory process under article
first, § 8, of the Connecticut constitution because it
declined to issue a subpoena to a rabbi from New Jer-
sey.17 We disagree.
   The following additional facts are relevant to the
defendant’s claim. The defendant filed an application
for the issuance of a subpoena to compel a rabbi in
New Jersey to testify. On January 23, 2017, the court,
White, J., stated that it would consider the application
at the time of trial. The defendant did not inquire about
the subpoena again until after the first day of trial on
March 1, 2017. At that time, the court, Blawie, J., indi-
cated that he was unaware of such an application. When
the court asked the defendant about the anticipated
content of the rabbi’s testimony, the defendant prof-
fered that the rabbi would testify that the defendant
had a cordial visit with him at his New Jersey temple
and that the defendant was doing no harm while he
was traveling around the country. After the state
objected, the trial court ruled that it would not issue
the subpoena on the ground that the rabbi’s testimony
was irrelevant to the case.
   As a preliminary matter, we note that although the
defendant has failed to preserve his constitutional claim
at trial, we nevertheless review it pursuant to State v.
Golding, 213 Conn. 233, 239–40, 567 A.2d 823 (1989),
as modified by In re Yasiel R., 317 Conn. 773, 781,
120 A.3d 1188 (2015). Under Golding, ‘‘a defendant can
prevail on a claim of constitutional error not preserved
at trial only if all of the following conditions are met:
(1) the record is adequate to review the alleged claim
of error; (2) the claim is of constitutional magnitude
alleging the violation of a fundamental right; (3) the
alleged constitutional violation . . . exists and . . .
deprived the defendant of a fair trial; and (4) if subject
to harmless error analysis, the state has failed to demon-
strate harmlessness of the alleged constitutional viola-
tion beyond a reasonable doubt. In the absence of any
one of these conditions, the defendant’s claim will fail.’’
(Emphasis in original; footnote omitted.) State v. Gold-
ing, supra, 239–40. The defendant satisfies the first two
prongs of Golding because the record is adequate for
review, and because he alleges a violation of his right
to compulsory process, his claim is of a constitutional
magnitude. We conclude, however, that the defendant’s
claim fails under the third prong of Golding because he
has failed to demonstrate that the alleged constitutional
violation exists and that it deprived him of a fair trial.
   ‘‘The sixth amendment [to] the United States constitu-
tion provides in relevant part that [i]n all criminal prose-
cutions, the accused shall enjoy the right . . . to have
compulsory process for obtaining witnesses in his favor
. . . . The right to compulsory process has been made
applicable to state prosecutions through the due pro-
cess clause of the fourteenth amendment. . . . The
same right is protected under article first, § 8, of our
state constitution. . . .
   ‘‘It is well established that [t]he federal constitution
require[s] that criminal defendants be afforded a mean-
ingful opportunity to present a complete defense. . . .
The sixth amendment . . . [guarantees] the right to
offer the testimony of witnesses, and to compel their
attendance, if necessary, [and] is in plain terms the right
to present a defense, the right to present the defendant’s
version of the facts as well as the prosecution’s to the
jury so that it may decide where the truth lies. . . .
   ‘‘Although exclusionary rules of evidence cannot be
applied mechanistically to deprive a defendant of his
[compulsory process] rights, the constitution does not
require that a defendant be permitted to present every
piece of evidence he wishes. . . . The defendant’s
sixth amendment right . . . does not require the trial
court to forgo completely restraints on the admissibility
of evidence. . . . Generally, an accused must comply
with established rules of procedure and evidence in
exercising his right to present a defense. . . . A defen-
dant, therefore, may introduce only relevant evidence,
and, if the proffered evidence is not relevant, its exclu-
sion is proper and the defendant’s right is not violated.
. . . To establish a violation of the right to compulsory
process when a defendant is deprived of a certain wit-
ness at trial, [h]e must at least make some plausible
showing of how [the] testimony would have been both
material and favorable to his defense.’’ (Citations omit-
ted; internal quotation marks omitted.) State v.
Nowacki, 155 Conn. App. 758, 770–72, 111 A.3d 911
(2015).
   ‘‘Relevant evidence is evidence that has a logical ten-
dency to aid the trier in the determination of an issue.
. . . One fact is relevant to another if in the common
course of events the existence of one, alone or with
other facts, renders the existence of the other either
more certain or more probable. . . . Evidence is irrele-
vant or too remote if there is such a want of open and
visible connection between the evidentiary and princi-
pal facts that, all things considered, the former is not
worthy or safe to be admitted in the proof of the latter.
. . . The trial court has wide discretion to determine
the relevancy of evidence and [e]very reasonable pre-
sumption should be made in favor of the correctness
of the court’s ruling in determining whether there has
been an abuse of discretion.’’ (Internal quotation marks
omitted.) State v. Martinez, 171 Conn. App. 702, 726,
158 A.3d 373, cert. denied, 325 Conn. 925, 160 A.3d
1067 (2017).
    In the present case, it is apparent, on the basis of the
defendant’s proffer, that the testimony he sought to
illicit from the rabbi was irrelevant and, accordingly,
inadmissible. Specifically, testimony regarding one
peaceful interaction that the rabbi had with the defen-
dant or that the defendant was not doing any harm on
his ‘‘spiritual journey’’ was not relevant to the charges
of interfering with an officer and disorderly conduct
for which he was on trial.18 Accordingly, we conclude
that the defendant’s constitutional right to compulsory
process was not violated.
                            VI
  The defendant also claims that the court improperly
found him incompetent to stand trial but restorable to
competency before later determining that he then was
competent. Because the defendant has failed to analyze
how the court erred by initially finding him incompe-
tent, we decline to review his claim.
   The following additional facts and procedural history
are relevant to the resolution of this claim. On August
12, 2016, the defendant was arraigned. At this time, the
defendant was represented by a public defender, who
orally moved for the court to order a competency evalu-
ation of the defendant. The court subsequently granted
the motion. On September 9, 2016, the court again
ordered a competency evaluation because its prior
order had not been processed.19 On October 5, 2016,
the court’s hearing on the defendant’s competency was
continued to a later date.20 On October 25, 2016, the
court held a competency hearing during which, follow-
ing testimony from an expert who evaluated the defen-
dant, it found that the defendant was incompetent to
stand trial, but that it was likely that he could be
restored to competency. Accordingly, the court com-
mitted the defendant to the Whiting Forensic Division
of Connecticut Valley Hospital in Middletown for a
period of sixty days. On December 27, 2016, the court,
after it heard additional evidence, found that the defen-
dant was competent to stand trial.
   Although the defendant assumes in his argument that
the court erred in its initial determination that he was
incompetent to stand trial, his appellate brief contains
no analysis as to how the court erroneously made that
determination. The defendant neither analyzes the evi-
dence of competency before the court nor, by reference
to relevant law, attempts to undermine the court’s find-
ing. ‘‘It is well settled that [w]e are not required to
review claims that are inadequately briefed . . . . We
consistently have held that [a]nalysis, rather than mere
abstract assertion, is required in order to avoid aban-
doning an issue by failure to brief the issue properly.
. . . [F]or this court judiciously and efficiently to con-
sider claims of error raised on appeal . . . the parties
must clearly and fully set forth their arguments in their
briefs. We do not reverse the judgment of a trial court
on the basis of challenges to its rulings that have not
been adequately briefed.’’ (Internal quotation marks
omitted.) Nowacki v. Nowacki, 129 Conn. App. 157,
163–64, 20 A.3d 702 (2011). Accordingly, we conclude
that the defendant has briefed the issue inadequately
and we decline to afford it review.
                            VII
  The defendant’s final claim is that the court improp-
erly imposed on him as part of his conditional discharge
a special condition that he stay out of the state of
Connecticut, except to attend judicial proceedings, in
violation of his constitutional right to travel. The state
argues that the defendant’s claims are moot because
the defendant’s term of conditional discharge was set
to expire in March, 2019, before a resolution of this
appeal. We agree with the state.
   We briefly set forth the facts relevant to the defen-
dant’s claim. The defendant was sentenced on March
20, 2017. At sentencing, the state requested that the
court impose a sentence that included three years of
probation. The court subsequently asked the defendant
if he wanted to remain in Connecticut upon his release
from custody, to which he replied that he did not.
Accordingly, in lieu of imposing three years of proba-
tion, the court instead imposed a sentence that included
a two year conditional discharge. One condition of the
defendant’s discharge was that he was to leave the
state of Connecticut within seventy-two hours of being
discharged by the Department of Correction and not
return except for purposes related to his conditional
discharge or to attend court appearances. When the
court informed the defendant that it intended to impose
such a condition on him, the defendant responded that
‘‘you could not pay me to . . . stay and live in this state.
. . . I am going back to California.’’ Further, when the
court asked the defendant if he understood the condi-
tion, he replied that he understood ‘‘[c]ompletely’’ and
that he had no desire to stay in Connecticut.
  We begin our analysis with a brief discussion of the
mootness doctrine. ‘‘Mootness implicates [the] court’s
subject matter jurisdiction and is thus a threshold mat-
ter for us to resolve . . . . It is a well-settled general
rule that the existence of an actual controversy is an
essential requisite to appellate jurisdiction; it is not the
province of appellate courts to decide moot questions,
disconnected from the granting of actual relief or from
the determination of which no practical relief can fol-
low. . . . Because mootness implicates subject matter
jurisdiction, it presents a question of law over which our
review is plenary.’’ (Internal quotation marks omitted.)
Kirwan v. Kirwan, 185 Conn. App. 713, 748, 197 A.3d
1000 (2018).
  Because the defendant was sentenced on March 20,
2017, his conditional discharge expired in March, 2019.
This appeal was not heard until April 10, 2019, and,
therefore, the condition that the defendant now chal-
lenges on appeal has expired. Therefore, there is no
practical relief that this court can provide to him. See
Fredo v. Fredo, 185 Conn. App. 252, 264, 196 A.3d 1235
(2018) (‘‘[a]n actual controversy must exist not only at
the time the appeal is taken, but also throughout the
pendency of the appeal’’ [internal quotation marks omit-
ted]). Accordingly, we conclude that this court lacks
subject matter jurisdiction over the defendant’s claim
because it is moot.21
  The defendant argues that his claim is not moot
because it falls within the collateral consequences
exception to the mootness doctrine. We disagree.
   ‘‘[T]he court may retain jurisdiction when a litigant
shows that there is a reasonable possibility that prejudi-
cial collateral consequences will occur. . . . [T]o
invoke successfully the collateral consequences doc-
trine, the litigant must show that there is a reasonable
possibility that prejudicial collateral consequences will
occur. Accordingly, the litigant must establish these
consequences by more than mere conjecture, but need
not demonstrate that these consequences are more
probable than not. This standard provides the necessary
limitations on justiciability underlying the mootness
doctrine itself. Where there is no direct practical relief
available from the reversal of the judgment . . . the
collateral consequences doctrine acts as a surrogate,
calling for a determination whether a decision in the
case can afford the litigant some practical relief in the
future.’’ (Internal quotation marks omitted.) State v.
Fletcher, 183 Conn. App. 1, 6–7, 191 A.3d 1068, cert.
denied, 330 Conn. 918, 193 A.3d 1212 (2018).
  The defendant argues that being ‘‘identified as a
threat severe enough to warrant banishment from an
entire state for two years’’ will have lasting conse-
quences throughout his life. The defendant also asserts
that he has been denied employment because he has
failed background checks. He has failed, however, to
allege, let alone demonstrate, that the condition of his
conditional discharge banning him from Connecticut
for two years led to his adverse employment conse-
quences. Thus, the defendant’s claim amounts to mere
conjecture. The defendant only generally asserts that
his sentencing will have lasting consequences without
specifically demonstrating how a now expired restric-
tion on his ability to enter the state of Connecticut
would create a reasonable possibility that prejudicial
collateral consequences will occur. Cf. State v. McEl-
veen, 261 Conn. 198, 215–16, 802 A.2d 74 (2002) (collat-
eral consequences exception applicable to challenge of
defendant’s parole revocation); Anthony A. v. Commis-
sioner of Correction, 159 Conn. App. 226, 233–34, 122
A.3d 730 (2015) (collateral consequences exception
applicable to claim related to petitioner’s classification
as sex offender), aff’d, 326 Conn. 668, 166 A.3d 614
(2017). Accordingly, we reject the defendant’s argument
that his claim falls within the collateral consequences
exception to the mootness doctrine.
  The appeal is dismissed with respect to claim seven;
the judgment is affirmed in all other respects.
      In this opinion the other judges concurred.
  1
     See, e.g., State v. Seekins, 299 Conn. 141, 147–48, 8 A.3d 491 (2010)
(defendant found incompetent to stand trial but restorable to competency).
   2
     The defendant also alleges that the state has conspired to alter trial
court transcripts and that documents vital to his appeal are missing. During
the pendency of this appeal, the file in this case was inadvertently stripped
of most of its contents. The state has included in its appendix any documents
it deemed relevant to the defendant’s claims on appeal. Additionally, at the
defendant’s request, the trial court transcripts were revised. On the basis
of our review of the record, we determine that it is adequate for our review
of the defendant’s claims.
   3
     No explosive devices were found in the defendant’s vehicle.
   4
     In a prior substitute information, the defendant was charged with four
counts of interfering with an officer.
   5
     On appeal, the defendant also claims that the trial court abused its
discretion in permitting the state to file a substitute information before trial.
We disagree.
   It is well settled that ‘‘[b]efore the commencement of trial, a prosecutor
has broad authority to amend an information . . . .’’ (Internal quotation
marks omitted.) State v. Greene, 186 Conn. App. 534, 545, 200 A.3d 213
(2018). Moreover, Practice Book § 36-17 provides in relevant part: ‘‘If the trial
has not commenced, the prosecuting authority may . . . file a substitute
information. Upon motion of the defendant, the judicial authority, in its
discretion, may strike the . . . substitute information, if the trial or the
cause would be unduly delayed or the substantive rights of the defendant
would be prejudiced.’’ (Emphasis added.)
   The defendant did not move to strike the substitute information, which
would have required the court to utilize its discretion to determine whether
the substitute information would have caused undue delay or prejudiced
the substantive rights of the defendant. Because the court was not asked
to make such a ruling, it cannot be said that the court abused its discretion.
Accordingly, the defendant’s claim fails.
   6
     The defendant was provided with standby counsel.
   7
     The conditions of the defendant’s discharge were that he was to stay
away from all Jewish establishments, facilities, schools and synagogues
and to leave the state of Connecticut within seventy-two hours of being
discharged by the Department of Correction and not to return with the
exception of probation or court appearances.
   8
     Before trial, the defendant filed a ‘‘motion to return suppressed evi-
dence.’’ In a colloquy with the court discussing the motion, the defendant
briefly mentioned that he believed his vehicle was illegally seized and that
he wanted it to be moved from a private lot. This colloquy, however, centered
only on the defendant’s desire to have the vehicle removed from the lot,
not whether it was illegally seized and used as evidence at trial. Moreover,
at his sentencing, the state reiterated that the defendant’s vehicle was not
seized as evidence, but that it was towed to a private impound lot because
it could not remain parked on the side of a public road.
   9
     Although the defendant’s analysis of this claim does not refer to eviden-
tiary insufficiency, we interpret his argument to raise such a claim.
   10
      Although the state originally had suggested that it might offer two videos,
the state later mentioned only one video.
   11
      The court in its limiting instruction to the jury also noted that the
statements were offered to prove the defendant’s possible motive as well
as his state of mind and intent.
   12
      The defendant’s sole objection was that Lieutenant Baker’s testimony
was inaccurate.
   13
      We also note that the defendant has failed to brief the issue of whether
the court’s alleged evidentiary error was harmful; accordingly, the defen-
dant’s claim is inadequately briefed. See MacDermid, Inc. v. Leonetti, 328
Conn. 726, 757, 183 A.3d 611 (2018) (‘‘[w]e do not reach the merits of [a]
claim [where] the defendant has not briefed how he was harmed by the
allegedly improper evidentiary ruling’’ [internal quotation marks omitted]);
see also State v. LaVallee, 101 Conn. App. 573, 579, 922 A.2d 316 (‘‘[a]bsent
any analysis as to how the [evidentiary] ruling harmed [the defendant], we
are unable to conclude that the exclusion of this evidence was an abuse of
discretion’’), cert. denied, 284 Conn. 903, 931 A.2d 267 (2007).
   14
      In accordance with our usual practice, we identify jurors by initials in
order to protect their privacy interests. See State v. Biggs, 176 Conn. App.
687, 695 n.5, 171 A.3d 457, cert. denied, 327 Conn. 975, 174 A.3d 193 (2017).
   15
      The following colloquy occurred between the state and D:
   ‘‘Q. . . . If you were to hear evidence of a witness or the defendant
making derogatory remarks about the Montessori school, would that make
you more inclined to convict the defendant of the offenses he’s charged
with, even if the state hasn’t proven it by the evidence?
   ‘‘A. I would want to hear proof toward—toward that fact.
   ‘‘Q. Okay.
   ‘‘A. Yeah, I’d, you know, my feelings aside, you know, I would still need
to have the evidence to prove it.
   ‘‘Q. So, is it fair to say that even if you personally were offended by what
the defendant said, if the state had not proven its case, you still—you would
not convict him of the offenses?
   ‘‘A. Yes, I—I agree with your statement, yes.’’
   16
      The defendant also appears to insinuate in his principal appellate brief
that the court improperly allowed the state to ask him on cross-examination
about comments he made regarding Montessori schools. The defendant
makes this assertion without any further discussion or analysis. Thus, to
the extent that the defendant has attempted to raise an additional evidentiary
claim, it is inadequately briefed. ‘‘Claims are inadequately briefed when they
are merely mentioned and not briefed beyond a bare assertion. . . . Claims
are also inadequately briefed when they . . . consist of conclusory asser-
tions . . . with no mention of relevant authority and minimal or no citations
from the record . . . .’’ (Internal quotation marks omitted.) Estate of Rock
v. University of Connecticut, 323 Conn. 26, 33, 144 A.3d 420 (2016).
   17
      The defendant also claims that the court improperly denied his request to
submit a police report into evidence. The defendant makes only a conclusory
statement that the court’s evidentiary ruling was improper without providing
any legal analysis. Accordingly, his claim is inadequately briefed. See Estate
of Rock v. University of Connecticut, 323 Conn. 26, 33, 144 A.3d 420 (2016).
   18
      The defendant concedes in his principal appellate brief that the rabbi’s
testimony was not directly related to the charges he faced. Rather, he argues
that the testimony is relevant to the ‘‘principal issue of the case,’’ which he
views as whether the defendant was illegally seized as a threat to the Jewish
community. The defendant misconstrues what was at issue in his underlying
case and, as a result, the relevance of the testimony he sought to elicit at
trial. The defendant was charged solely with three counts of interfering with
an officer and one count of disorderly conduct on the basis of his conduct
that took place on August 11, 2016, not in connection with his comments
regarding the Jewish community.
   19
      The defendant mentions in his appellate brief that he was improperly
denied the right to be present at this proceeding. His defense counsel,
however, waived his appearance.
   20
      Likewise, the defendant also claims on appeal that he was improperly
denied the right to be present at this proceeding. The matter was continued
and, accordingly, we are not persuaded that the defendant is able to demon-
strate how he was harmed.
   21
      The state argues in its appellate brief that the defendant’s claim also
does not satisfy the capable of repetition yet evading review exception to
the mootness doctrine. Although the defendant does not argue that his claim
is subject to this exception, we note that we agree with the state’s argument.
   ‘‘To qualify under [the capable of repetition yet evading review] exception,
an otherwise moot question must satisfy the following three requirements:
First, the challenged action, or the effect of the challenged action, by its
very nature, must be of a limited duration so that there is a strong likelihood
that the substantial majority of cases raising a question about its validity
will become moot before appellate litigation can be concluded. Second,
there must be a reasonable likelihood that the question presented in the
pending case will arise again in the future, and that it will affect either the
same complaining party or a reasonably identifiable group for whom that
party can be said to act as surrogate. Third, the question must have some
public importance. Unless all three requirements are met, the appeal must
be dismissed as moot.’’ (Internal quotation marks omitted.) Gainey v. Com-
missioner of Correction, 181 Conn. App. 377, 383–84, 186 A.3d 784 (2018).
   Under the unique circumstances of the defendant’s case, we are not
persuaded that there is a reasonable likelihood that the question presented
in the pending case will arise again in the future, or that it will affect either
the same complaining party or a reasonably identifiable group for whom
that party can be said to act as surrogate. The defendant expressly agreed
to the condition imposed on him and stated his desire not to return to the
state. Thus, it is unlikely that the question presented will arise in the future.